As filed with the Securities and Exchange Commission on December 5, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-09088) Empiric Funds, Inc. (Exact name of registrant as specified in charter) 6300 Bridgepoint Parkway, Building II, Suite 105, Austin, TX 78759 (Address of principal executive offices) (Zip code) Mark A. Coffelt, President Empiric Advisors, Inc. 6300 Bridgepoint Parkway, Building II, Suite 105, Austin, TX 78759 (Name and address of agent for service) 513-328-9321 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2011 Date of reporting period:09/30/2011 Item 1. Reports to Stockholders. Core Equity Fund Annual Report September 30, 2011 This report is for the shareholders of the Empiric Core Equity Fund.  Its use in connection with any offering of the Fund’s shares is authorized only in a case of concurrent or prior delivery of the Company’s current prospectus. Quasar Distributors, LLC is the Distributor of the Fund. INVESTMENT MANAGER’S REPORT Fellow Shareholders, The NAV of the Fund’s Class “A” shares on September 30, 2011 was $23.16 per share.Cumulative and annualized returns are below. Class A Class A Cumulative Returns (No Sales (Max 5.75% Ended 09.30.11 Charges) Charge Class C S&P 500 Last 15 Years — Last 10 Years 94.49 83.36 — 32.00 Last 5 Years -11.94
